                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York
                                                    86 Chambers Street, 3rd floor
                                                    New York, NY 10007


                                                    April 6, 2020

                                      Application granted.
BY ECF                                So ordered.
                                                                   /s/ John G. Koeltl
Honorable John G. Koeltl
                                                               .                        .




                                      New York, NY                   John G. Koeltl
United States District Judge
                                      April 6, 2020                      U.S.D.J.
United States District Court
500 Pearl Street
New York, New York 10007

                               Re: Francesca Conforti v. Commissioner of Social Security
                                   19 Civ. 2958 (JGK)

Dear Judge Koeltl:

       Plaintiff filed motion for attorney’s fees under the Equal Access to Justice Act in the
above-referenced Social Security case on March 23, 2020, and under the Local Rules the
government’s response is due April 6, 2020. We write respectfully to request that the date for
submission of the government’s response be extended to June 5, 2020.

        This motion was filed after the undersigned and almost all members of the Civil Division
of the U.S. Attorney’s Office began working remotely or were placed on administrative leave,
and after Governor Cuomo’s March 20, 2020 order for non-essential workers to stay home.
Materials needed to respond to this motion are not available electronically, and cannot be
retrieved without ignoring the stay home order. In addition, the calendar of the undersigned
requires the filing of seventeen other previously-scheduled briefs in the eight weeks between
now and June 5, 2020.

        We have attempted to obtain the consent of plaintiff’s counsel to this proposed
adjournment. He has not agreed but did not provide any reason for the failure to agree. We note
that this office provided plaintiff’s counsel with the courtesy of agreeing to a 30-day
adjournment of the date for his brief on the merits, and also agreed to remand this case. The
                                                                                      Page 2


government has not previously requested an adjournment in this case. We appreciate the Court’s
consideration of this request.

                                           Respectfully,

                                           GEOFFREY S. BERMAN
                                           United States Attorney


                                    By:            s/ Susan D. Baird
                                           SUSAN D. BAIRD
                                           Assistant United States Attorney
                                           tel. (212) 637-2713
                                           Susan.Baird@usdoj.gov

cc: Anselmo Alegria, Esq.
